UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02527 DWS Money Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 7/31/2012 ITEM 1. REPORT TO STOCKHOLDERS JULY 31, 2012 Annual Report to Shareholders DWS Money Market Prime Series Contents 4 Portfolio Management Review 8 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 25 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Information About Your Fund's Expenses 35 Tax Information 36 Summary of Management Fee Evaluation by Independent Fee Consultant 40 Board Members and Officers 45 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. The fund seeks maximum current income to the extent consistent with stability of principal. Over the fund's most recent 12-month period ended July 31, 2012, money markets continued to respond to alternating degrees of perceived risk in the global financial markets, with short-term rates rising or falling slightly in response to the current state of the European sovereign debt crisis. In early August 2011, Standard & Poor's decided to downgrade U.S. debt from AAA to AA+ (see "Credit quality" in "Terms to Know" on page 7 for details). However, the United States' role as a perceived "safe haven" for fixed-income investors worldwide has remained unchanged. During the first quarter of 2012, efforts by the European Central Bank (ECB) to ensure adequate funding access at low rates for the Continent's major banks momentarily reassured investors and led to a rally in global financial markets. However, in May we saw another dramatic "flight to quality," as worries concerning Greece's upcoming elections and continuingly worsening conditions for Spanish and Italian banks led global and domestic investors to abandon risk assets. Toward the close of the period, any negative economic data was overshadowed by investor anticipation of more substantial central bank actions. First, the ECB lowered its interest rate for bank reserves. Then, the head of the ECB, Mario Draghi, stated that the central bank would do "whatever is needed" to preserve the euro. In addition, the fact that Germany has hinted that it may be willing to participate in a European quantitative easing program provided substantial encouragement to investors. Positive Contributors to Fund Performance Given continued economic and market uncertainty, we continued to hold a large percentage of portfolio assets in short-maturity instruments for yield, high-quality and liquidity purposes during the period. We also maintained a conservative average maturity, with fund assets broadly diversified among a number of sectors, including banks, asset-backed commercial paper, corporate issues, and sovereign debt. In addition, we focused on more favorable geographical areas for money market investment, such as Canada, Australia, Scandinavia and Japan over the period. "Going forward, we plan to remain flexible in order to react quickly to any shift in the tone of the investment markets based on the perceived success or failure of anticipated stimulus measures from the European Central Bank." Negative Contributors to Fund Performance Preferring a cautious approach at a time of market uncertainty, we tilted the fund toward securities that tended to have lower yields than issues carrying more risk. While this strategy cost the fund some yield, we believe it represented a prudent approach to preserving principal. Outlook and Positioning Given the ECB's recently stated willingness to be much more proactive in bolstering Europe's banks, we note a more optimistic tone in the short-term fixed-income markets than we have observed in quite some time. We are hopeful that a new quantitative easing plan for the Continent to be introduced over the coming weeks could be a watershed event that turns investment markets in Europe and worldwide in a significantly more positive direction. In the United States, we continue to foresee an artificially low interest rate environment because of declining money market supply, a large number of money market issues maturing with principal needing to be reinvested, and continued strong demand from investors seeking principal stability and safety. At present, we believe that the main risk to U.S. growth comes from the impending "fiscal cliff" (significant tax hikes and spending cuts could derail the U.S. recovery unless Congress takes action to head them off). Going forward, we plan to remain flexible in order to react quickly to any shift in the tone of the investment markets based on the perceived success or failure of anticipated stimulus measures from the European Central Bank. We continue our insistence on the highest credit quality within the fund. We also plan to maintain our conservative investment strategies and standards. We continue to apply a careful approach to investing on behalf of the fund and to seek competitive yield for our shareholders. Fund Performance (as of July 31, 2012) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in them. DWS Money Market Prime Series 7-Day Current Yield DWS Cash Investment Trust Class A % DWS Cash Investment Trust Class B % DWS Cash Investment Trust Class C % DWS Cash Investment Trust Class S % DWS Money Market Fund % Yields are historical, will fluctuate, and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolios over a 7-day period expressed as an annual percentage rate. For the most current yield information, visit our Web site at www.dws-investments.com. Morningstar Ranking — Taxable Money Funds Category as of 7/31/12 (DWS Money Market Prime Series — DWS Money Market Fund) Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year of 34 3-Year of 42 5-Year of 19 10-Year of 20 Morningstar, Inc. rankings are based upon changes in net asset value with all dividends reinvested for the periods indicated as of July 31, 2012. Rankings are historical and do not guarantee future performance. The fund is compared to the Morningstar Taxable Money Funds category. Rankings are for DWS Money Market Prime Series — DWS Money Market Fund; other share classes may vary. Source: Morningstar, Inc. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Sovereign debt is debt that is issued by a national government. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Credit ratings are forward-looking opinions about credit risk. Standard & Poor's credit ratings express the agency's opinion about the ability and willingness of an issuer, such as a corporation or state or city government, to meet its financial obligations in full and on time. An obligation rated "AAA" has the highest rating assigned by Standard & Poor's. The obligor's capacity to meet its financial commitment on the obligation is extremely strong. An obligation rated "AA" differs from the highest-rated obligations only to a small degree. The obligor's capacity to meet its financial commitment on the obligation is very strong. Investment Portfolio as of July 31, 2012 Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 11.7% Banco del Estado de Chile: 0.33%, 9/20/2012 0.36%, 9/7/2012 Bank of Montreal, 0.2%, 8/13/2012 Bank of Tokyo-Mitsubishi UFJ Ltd., 0.35%, 8/14/2012 China Construction Bank Corp.: 0.35%, 8/27/2012 0.4%, 8/1/2012 0.4%, 8/7/2012 0.4%, 8/14/2012 DZ Bank: 0.3%, 8/21/2012 0.33%, 8/23/2012 0.75%, 9/4/2012 Export Development Canada, 144A, 0.335%, 5/23/2013 Industrial & Commercial Bank of China: 0.35%, 8/3/2012 0.4%, 8/1/2012 Nordea Bank Finland PLC: 0.28%, 9/18/2012 0.29%, 9/7/2012 Norinchukin Bank, 0.2%, 8/24/2012 Rabobank Nederland NV: 0.35%, 8/16/2012 0.4%, 12/14/2012 0.53%, 10/25/2012 Skandinaviska Enskilda Banken AB: 0.25%, 8/3/2012 0.49%, 8/23/2012 Svenska Handelsbanken AB, 0.31%, 9/28/2012 Total Certificates of Deposit and Bank Notes (Cost $228,807,208) Collateralized Mortgage Obligation 0.2% The Superannuation Members Home Loan Programme, "A1", Series 2012-1, 0.647%*, 3/20/2013 (Cost $5,000,000) Commercial Paper 41.7% Issued at Discount** 38.6% Alpine Securitzation: 144A, 0.22%, 8/6/2012 144A, 0.22%, 8/29/2012 Autobahn Funding Co., LLC, 144A, 0.49%, 10/9/2012 Barclays Bank PLC, 0.19%, 8/2/2012 BNP Paribas Finance, Inc., 0.16%, 8/1/2012 Coca-Cola Co., 0.23%, 9/5/2012 Collateralized Commercial Paper Co., LLC: 0.25%, 8/30/2012 0.45%, 10/16/2012 DNB Bank ASA, 0.305%, 9/11/2012 eBay, Inc., 144A, 0.17%, 9/19/2012 Erste Abwicklungsanstalt: 0.385%, 9/10/2012 0.4%, 9/5/2012 0.45%, 12/7/2012 0.52%, 12/4/2012 0.54%, 11/9/2012 0.57%, 8/31/2012 0.57%, 1/8/2013 0.58%, 10/18/2012 0.64%, 9/28/2012 0.68%, 8/13/2012 0.72%, 9/4/2012 0.8%, 8/13/2012 0.83%, 8/2/2012 General Electric Capital Corp.: 0.34%, 10/22/2012 0.35%, 1/9/2013 Google, Inc., 0.12%, 10/2/2012 Gotham Funding Corp.: 144A, 0.21%, 8/9/2012 144A, 0.22%, 8/1/2012 Hannover Funding Co., LLC: 0.499%, 8/7/2012 0.5%, 8/3/2012 0.5%, 8/17/2012 Kells Funding LLC: 144A, 0.43%, 8/28/2012 144A, 0.54%, 10/1/2012 144A, 0.58%, 9/20/2012 144A, 0.58%, 11/2/2012 144A, 0.59%, 8/23/2012 144A, 0.59%, 1/11/2013 144A, 0.59%, 1/22/2013 144A, 0.65%, 8/3/2012 144A, 0.68%, 8/21/2012 National Australia Funding (Delaware), Inc., 144A, 0.2%, 8/8/2012 Nieuw Amsterdam Receivables Corp.: 144A, 0.2%, 8/20/2012 144A, 0.2%, 8/24/2012 Nordea North America, Inc., 0.59%, 8/15/2012 NRW.Bank: 0.26%, 8/1/2012 0.315%, 9/6/2012 0.37%, 9/25/2012 Rabobank U.S.A. Financial Corp., 0.41%, 12/27/2012 SBAB Bank AB: 144A, 0.43%, 10/22/2012 144A, 0.48%, 9/5/2012 144A, 0.51%, 8/1/2012 144A, 0.51%, 9/14/2012 144A, 0.51%, 9/17/2012 144A, 0.55%, 9/24/2012 144A, 0.55%, 9/25/2012 Siemens Capital Co., LLC, 144A, 0.2%, 9/13/2012 Skandinaviska Enskilda Banken AB: 0.25%, 9/7/2012 0.27%, 8/24/2012 Standard Chartered Bank, 0.33%, 10/1/2012 Straight-A Funding LLC, 144A, 0.18%, 10/4/2012 Total Capital Canada Ltd., 144A, 0.2%, 12/6/2012 UOB Funding LLC, 0.3%, 11/5/2012 Victory Receivables Corp.: 144A, 0.2%, 8/23/2012 144A, 0.21%, 8/6/2012 Westpac Banking Corp.: 0.55%, 8/1/2012 0.56%, 8/14/2012 Issued at Par 3.1% ASB Finance Ltd.: 144A, 0.498%*, 2/13/2013 144A, 0.695%*, 2/1/2013 Australia & New Zealand Banking Group Ltd., 144A, 0.294%*, 11/26/2012 Kells Funding LLC, 144A, 0.565%, 1/17/2013 Westpac Banking Corp., 144A, 0.524%*, 10/26/2012 Total Commercial Paper (Cost $813,470,992) Short-Term Notes* 15.6% Bank of Nova Scotia: 0.31%, 1/9/2013 0.37%, 12/14/2012 0.39%, 11/9/2012 0.546%, 12/11/2012 0.66%, 10/1/2012 Canadian Imperial Bank of Commerce: 0.468%, 4/26/2013 0.505%, 2/7/2013 0.51%, 4/26/2013 Commonwealth Bank of Australia, 144A, 0.505%, 3/1/2013 JPMorgan Chase Bank NA, 0.527%, 12/7/2012 National Australia Bank Ltd., 0.508%, 3/8/2013 Queensland Treasury Corp., 0.49%, 11/19/2012 Rabobank Nederland NV: 0.398%, 8/16/2012 0.567%, 12/21/2012 144A, 0.605%, 8/16/2014 0.615%, 5/7/2013 0.657%, 10/12/2012 Royal Bank of Canada: 0.54%, 6/4/2013 0.54%, 6/13/2013 Sumitomo Mitsui Banking Corp., 0.37%, 3/15/2013 Svensk Exportkredit AB, 144A, 0.43%, 5/22/2013 Svenska Handelsbanken AB, 144A, 0.426%, 8/7/2012 Westpac Banking Corp.: 0.508%, 8/9/2013 0.645%, 2/6/2013 Total Short-Term Notes (Cost $303,852,891) Government & Agency Obligations 12.4% U.S. Government Sponsored Agencies 5.6% Federal Home Loan Bank: 0.036%**, 8/2/2012 0.159%**, 11/13/2012 0.17%, 1/23/2013 0.18%, 11/21/2012 0.22%*, 11/8/2013 0.36%, 5/16/2013 Federal Home Loan Mortgage Corp.: 0.099%**, 10/2/2012 0.116%**, 8/28/2012 0.121%**, 8/14/2012 0.179%**, 1/9/2013 1.375%, 1/9/2013 Federal National Mortgage Association, 0.128%**, 9/27/2012 U.S. Treasury Obligations 6.8% U.S. Treasury Notes: 0.375%, 8/31/2012 0.375%, 9/30/2012 0.625%, 2/28/2013 1.375%, 10/15/2012 1.375%, 1/15/2013 1.375%, 3/15/2013 2.5%, 3/31/2013 3.375%, 11/30/2012 4.0%, 11/15/2012 Total Government & Agency Obligations (Cost $242,099,733) Time Deposits 3.4% Citibank NA, 0.18%, 8/1/2012 National Australia Bank Ltd., 0.11%, 8/1/2012 Royal Bank of Canada 0.1%, 8/1/2012 Total Time Deposits (Cost $65,500,000) Repurchase Agreements 15.2% BNP Paribas, 0.18%, dated 7/31/2012, to be repurchased at $45,000,225 on 8/1/2012 (a) Citigroup Global Markets, Inc., 0.17%, dated 7/26/2012, to be repurchased at $75,002,479 on 8/2/2012 (b) JPMorgan Securities, Inc., 0.17%, dated 7/31/2012, to be repurchased at $30,000,142 on 8/1/2012 (c) JPMorgan Securities, Inc., 0.33%, dated 7/25/2012, to be repurchased at $13,000,834 on 8/1/2012 (d) Merrill Lynch & Co., Inc., 0.16%, dated 7/31/2012, to be repurchased at $40,305,326 on 8/1/2012 (e) Merrill Lynch & Co., Inc., 0.18%, dated 7/31/2012, to be repurchased at $41,000,205 on 8/1/2012 (f) Morgan Stanley & Co., Inc., 0.19%, dated 7/31/2012, to be repurchased at $52,000,274 on 8/1/2012 (g) Total Repurchase Agreements (Cost $296,305,147) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,955,035,971)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of July 31, 2012. ** Annualized yield at time of purchase; not a coupon rate. + The cost for federal income tax purposes was $1,955,035,971. (a) Collateralized by $41,461,418 Government National Mortgage Association, 4.0%, with the various maturity dates of 11/20/2041-2/20/2042 with a value of $45,900,001. (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 2/1/2042 Federal National Mortgage Association 11/1/2025 Government National Mortgage Association 4.5-5.0 2/20/2041- 3/20/2041 Total Collateral Value (c) Collateralized by $32,074,175 U.S. Treasury STRIPS, with the various maturity dates of 2/15/2017-8/15/2025 with a value of $30,600,743. (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Chase Funding Mortgage Loan Asset-Backed Certificates 6/25/2032 GCO Education Loan Funding Trust Zero Coupon 8/27/2046 SLM Student Loan Trust 12/15/2039 Total Collateral Value (e) Collateralized by $40,478,800 U.S. Treasury Note, 0.875%, maturing on 4/30/2017 with a value of $41,111,301. (f) Collateralized by $39,314,242 Federal National Mortgage Association, 3.5%, maturing on 7/1/2042 with a value of $41,820,001. (g) Collateralized by $50,392,005 Federal National Mortgage Association, with various coupon rates of 2.813-3.0%, with the various maturity dates of 4/1/2027-6/1/2042 with a value of $53,040,000. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of July 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (h) $
